DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This application is a 371 of PCT/EP2018/052159 01/29/2018, claiming priority to 17305094.9 01/27/2017, 17305268.9 03/13/2017 and 17190723.1 09/12/2017. This application has published as US20190388398A1.

Allowable Subject Matter
	Claims 1, 8-15 and 19 are allowed. This application is in condition for allowance except for the presence of claim 16-18 directed to Group II (method of treatment) non-elected without traverse.  Accordingly, claims 16-18 have been cancelled via Examiner Amendment).
Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with applicant’s attorney, Dr. Michael Davitz, Esq. on Jan 28, 2021.  
The application has been amended as follows: 

	PLEASE CANCEL CLAIMS 16-18.
Reasons for Allowance
	The rejection of Claims 1-7 and 9-15 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (preAIA ), first paragraph, as failing to comply with the written description requirement, is withdrawn in view of Applicant’s amendments (limiting the combination to NTZ, tizoxanide and PPAR agonists listed therein) and accompanying response.
	The rejection of Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rossignol 2008 in view of Poynard and Ratziu, in further view of US Pub 20140031353 A11 is withdrawn in view of Applicant’s amendments and accompanying response.
	As per the Attorney response of Oct 16, 2020, the specification contains evidence of unexpected synergy with the claimed combination to overcome the prima facie case of obviousness. More specifically, the combination of (i) nitazoxanide, and (ii) elafibranor, seladelpar, saroglitazar or lanifibranor, provides a synergistic action against fibrotic, inflammatory, metabolic, and cholestatic diseases, see page 24, last paragraph, and Figures 2 and 5; as well as page 38 line 35 to page 39 line 11, and Figures 3A-3C. 
	Further, as per the Attorney response, such unexpected synergy results could be extrapolated to tizoxanide, the active metabolite of NTZ. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE whose telephone number is (571)270-3876.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on 571 272 5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/Kortney L. Klinkel/Primary Examiner, Art Unit 1699                                                                                                                                                                                                     


/WILLIAM Y LEE/Examiner, Art Unit 1629                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 Claims 1-10 were rejected under 35 U.S.C. 103 as being unpatentable over Rossignol et al. (Aliment Pharmacol Ther 28, 574-580 2008), aka Rossignol 2008 in view of Poynard et al. (Gastroenterology Volume 122, Issue 5, May 2002, Pages 1303-1313) and Ratziu et al. (Gastroenterology Volume 150, Issue 5, May 2016, Pages 1147-1159.e5).
        	Claims 11-15 were rejected under 35 U.S.C. 103 as being unpatentable over Rossignol et al. (Aliment Pharmacol Ther 28, 574-580 2008), aka Rossignol 2008 in view of Poynard et al. (Gastroenterology Volume 122, Issue 5, May 2002, Pages 1303-1313) and Ratziu et al. (Gastroenterology Volume 150, Issue 5, May 2016, Pages 1147-1159.e5) as applied to claims 1-10, in further view of US Pub 20140031353 A1.